                      Case 4:12-cr-00208-WTM-CLR Document 54 Filed 08/27/20 Page 1 of 3

GAS 245D           (Rev. 09/11)Judgment in a Criminal Case for Revocations




                                           United States District Court
                                                               Southern District of Georgia
                                                                     Savannah Division

               UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V.
                                                                                    (For Revocation of Probation or Supervised Release)
                           Ashaunte Miller
                                                                                    Case Number:               4:12CR00208-1
     A.K.A."Ashante Miller,""Ashaute Miller," and
                     "Ashante Jamaal Miller"
                                                                                    USM Number:                17680-021

                                                                                    David M. Bums, Jr.
                                                                                    Defendant's Attorney
THE DEFENDANT;

^ admitted guilt to violation of mandatory and special conditions of the term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                            Violation Ended


               1                   The defendant failed to refrain from any unlawful use of a controlled substance                 January 22, 2020
                                   (mandatory condition).
               2                   The defendant failed to refrain from any unlawful use of a controlled substance                February 14,2020
                                   (mandatory condition).
                                   See Page 2for Additional Violations
           The defendant is sentenced as provided in Page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                     and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             August 25. 2020
Last Four Digits of Defendant's Soc. Sec: 1717                               Date of Imposition of Judgment




Defendant's Year of Birth: 1978
                                                                             Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                             William T. Moore, Jr.
                                                                             Judge, U.S. District Court
                                                                             Name and Title of Judge


                                                                                                                 ^
                                                                             Dale
GAS 245D
                Case
               (Rev.     4:12-cr-00208-WTM-CLR
                     09/11)                                          Document
                            Judgment in a Criminal Case for Revocations         54 Filed 08/27/20 Page 2 of 3

                                                                                                              Judgment— Page 2 of3
DEFENDANT:            Ashaunte Miller
CASE NUMBER:         4:12CR00208-1




                                               ADDITIONAL VIOLATIONS

  Violation Number          Nature of Violation                                                                      Violation Ended


           3                The defendant failed to participate in a program oftreatment for drug and                 March 13,2020
                            alcohol abuse (special condition).
           4               The defendant failed to refrain from any unlawful use ofa controlled substance               July 6,2020
                           (mandatoiy condition).
           5                The defendant failed to participate in a program oftesting for drug and alcohol             July 6,2020
                            abuse (special condition).
GAS 245D               Case
                      (Rev.     4:12-cr-00208-WTM-CLR
                            09/11)                                         Document
                                  Judgment in a Criminal Case for Revocations         54 Filed 08/27/20 Page 3 of 3

                                                                                                                Judgment— Page 3of3
DEFENDANT:                  Ashaunte Miller
CASE NUMBER:                4:12CR00208-1



                                                             IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:         7 months.




     □      The Court makes the following recommendations to the Bureau of Prisons:




     1^     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □      at                               □        a.m.    □     p.m. on
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □      before 2 p.m. on                                            .
          □      as notified by the United States Marshal.

          □      as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                           to

at                                                    , with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL




                                                                                 By
                                                                                                  DEPUTY UNITED STATES MARSHAL
